Citation Nr: 1105880	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-07 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disorder diagnosed 
as hidradenitis suppurativa of the left groin and buttock, status 
post excision with skin grafting.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1963 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the RO in St. 
Louis, Missouri, which in pertinent part denied service 
connection for skin cyst.

The Board notes that the Veteran also initiated an appeal of the 
August 2006 denial of his claim of entitlement to service 
connection for PTSD by submitting a notice of disagreement (NOD) 
in March 2007.  In a January 2008 rating decision, the RO granted 
service connection for PTSD.  This decision was a complete grant 
of benefits with respect to PTSD issue.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue of service 
connection for a skin disorder is the only issue presently on 
appeal before the Board.

The Board has recharacterized the issue on appeal to more 
accurately represent the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the claims file, the Board finds that 
the record is not sufficiently developed to ensure an informed 
decision.

The record reflects that the Veteran was afforded a VA 
examination in March 2010 to access the current nature and 
etiology of his skin disorder.  He was diagnosed with 
hidradenitis suppurativa of the groin and buttock, status post 
excision with skin grafting in 2006.  It was noted that this 
condition affected 15 percent of the body surface area and that 
there was occasional recurrence in the left groin.  The examiner 
opined that she was unable to link the Veteran's hidradenitis 
with any skin condition that was documented in the service 
treatment records, given that the only condition that had been 
diagnosed at that time was acne.  The examiner stated that these 
two conditions were unrelated.  

In a January 2011 informal hearing presentation, the Veteran's 
representative argued that the March 2010 VA medical opinion was 
inadequate and requested that the case be remanded for another 
medical opinion by a dermatology specialist.  The Board agrees 
that a remand for further medical opinion is necessary here.  
Although there is a medical opinion ruling out a link between the 
Veteran's current skin disorder and his diagnosis of acne in 
service, no rationale was provided to support this conclusion.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (The 
probative value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.).  The 
Veteran's service treatment records reflect that he was treated 
on many occasions in service for facial acne, lesions over the 
back of the back of the neck suggestive of sarcoid, and infected 
suprapubic sebaceous cyst.  According to medical resources, 
hidradenitis suppurativa is considered a severe form of acne 
(acne inversa).  See Hidradenitis suppurativa, Mayo Foundation 
for Medical Education and Research (MFMER) (Sept. 21, 2010), 
available at: http://www.mayoclinic.com/health/hidradenitis-
suppurativa/DS00818.  Moreover, in this case, the Veteran is 
shown to have served in Vietnam and therefore presumed to have 
been exposed to herbicides.  Given the inadequacy of the March 
2010 opinion and given the nature of the medical issue presented, 
the case must be remanded for a new medical opinion by a 
dermatology specialist to assess whether the Veteran's 
hidradenitis is related to service, to include in-service 
treatment for skin problems and herbicide exposure.  

The Board notes that the Veteran previously requested a hearing 
before the Board.  In an August 2009 hearing election form, the 
Veteran indicated that he wished to have hearing before an RO 
Decision Review Officer (DRO) and withdraw his request for a 
Board hearing.  Subsequently, in February 2010, the Veteran's 
representative stated that the Veteran was "withdrawing his 
request for a DRO hearing at this time" and instead requesting 
that VA schedule him for an examination.  As the appeal is being 
remanded for other matters, the Veteran now has another 
opportunity to request a DRO hearing if he so desires.  On 
remand, this matter should be brought to his attention.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for 
an appropriate examination by a 
dermatology specialist to assess the 
etiology of his skin disorder, which has 
been diagnosed as hidradenitis suppurativa 
of the left groin and buttock, status post 
excision with skin grafting.  The entire 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must note in the examination 
report that the evidence in the claims file 
has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether the 
Veteran's hidradenitis suppurativa is at 
least as likely as not (i.e., to at least a 
50:50 degree of probability) a result of 
active military service, or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability).  In doing so, 
the examiner should be mindful that the 
Veteran was treated on many occasions in 
service for skin problems, to include 
facial acne, lesions over the back of the 
back of the neck suggestive of sarcoid, and 
infected suprapubic sebaceous cyst.  The 
Veteran is also presumed to have been 
exposed to herbicides in Vietnam.  

A complete rationale should be provided for 
any opinion given.  Citation and discussion 
of any medical treatise/literature 
considered in formulating the opinion would 
be helpful.  

If an opinion cannot be rendered without 
resorting to mere speculation, the examiner 
should state such.  However, a rationale 
for a non-opinion must still be provided.

2. The AOJ should also ask the Veteran 
whether he would like to be scheduled for a 
personal hearing before a Decision Review 
Officer at the RO.  If so, a hearing should 
be scheduled in accordance with applicable 
law.

3. After completing the aforementioned 
actions and conducting any other 
development that may be indicated by the 
evidence of record, the AOJ should 
readjudicate the claim.  All new evidence 
received since the issuance of the March 
2010 SSOC should be considered.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


